DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“………comprises: receiving, data of a target object, wherein the data comprises a capability parameter of the target object, wherein the capability parameter comprises a measured capability parameter and a statistical capability parameter that correspond to the target object; generating a growing model capability parameter matrix of the target object, wherein the growing model capability parameter matrix comprises the capability parameter, capability parameter adjustment value, and a comprehensive capability parameter that are each based on the capability parameter; adjusting, the capability parameter adjustment value in the growing model capability parameter, to determine an adjusted capability parameter adjustment value, wherein the 544896-v6/4747-068002Atty. Docket No. 4747-06800 (85254666US06) comprehensive capability parameter and the capability parameter adjustment value are based on a formula that uses the capability parameter; determining, whether the adjusted capability parameter adjustment value exceeds a preset threshold; and sending, the adjusted capability parameter adjustment value to a machine learning engine when the adjusted capability parameter adjustment value is within a range of the preset threshold, wherein the capability parameter adjustment value enables the machine learning engine to provid”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful for controlling a vehicle.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666